    Case: 1:18-cv-04487 Document #: 32 Filed: 05/21/19 Page 1 of 1 PageID #:110



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MARIA DE LA TORRE,                           )
               Plaintiff,                    )
                                             )
               v.                            )       No.    18 cv 4487
                                             )
FEDERAL-MOGUL MOTORPARTS                     )
LLC f/k/a Federal-Mogul Motorparts           )
Corporation,                                 )
                   Defendant.                )

                             AGREED STIPULATION TO DISMISS

       IT IS HEREBY STIPULATED AND AGREED by and between the parties and their

respective counsel that the above-captioned action is voluntarily dismissed, with prejudice,

pursuant to the Federal Rules of Civil Procedure 41(a)(1)(A)(ii), and without costs or attorney’s

fees awarded to any party.


Respectfully Submitted,


Maria De La Torre                                    Federal-Mogul Motorparts LLC

s/ Anthony J. Peraica                                s/ Daniel A. Kaufman “with consent”_
Anthony J. Peraica & Associates, Ltd.                Michael Best & Friedrich LLP
5130 S. Archer Avenue                                444 W. Lake St., Suite 3200
Chicago, IL 60632                                    Chicago, IL 60606
